Citation Nr: 1530785	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  12-03 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to a rating in excess of 40 percent for loss of use of right lower extremity, status post Guillain-Barre syndrome. 

3.  Entitlement to a rating in excess of 20 percent for motor weakness, left lower extremity, status post Guillain-Barre syndrome.

4.  Entitlement to an effective date earlier than September 1, 2014, for the grant of dependency benefits.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his girlfriend


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from June to December 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for bilateral upper extremity motor weakness, status post Guillain-Barre syndrome and restless leg syndrome have been raised by the record in separate VA Form 21-526's, which were submitted in April 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

All issues other than entitlement to a TDIU are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

Throughout the period on appeal, the Veteran has met the threshold percentage requirements and has been unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to a TDIU.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014) before the Board decides the claim.

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Factual Background and Analysis

Throughout the period on appeal, service connection has been in effect for status post Guillain-Barre syndrome, with residual manifestations.  In particular, the Veteran has been evaluated for a right and left lower extremity motor weakness, evaluated as 40 and 20 percent disabling respectively.  Additionally, the Veteran has also been evaluated for a cognitive/psychological impairment resulting from his Guillain-Barre syndrome, which has been evaluated as 50 percent disabling prior to December 16, 2014, and 70 percent disabling thereafter.  The combined rating was 80 percent prior to December 16, 2014, and has been 90 percent since then.  Therefore, the Veteran has met the minimum schedular criteria for a TDIU throughout the period on appeal. 

After consideration of the record and with resolution of all reasonable doubt in favor of the Veteran, the Board finds the service-connected disabilities have rendered the Veteran unable to maintain any form of substantially gainful employment consistent with his education and occupational background throughout the period of the claim.  The Veteran has previously worked in manual labor jobs such as landscaping prior to joining the Marine Corps.  These jobs generally required some degree of communication/interpersonal skills, as well as a large measure of manual labor.   

Briefly, the Board observes that the Veteran's girlfriend, who has known him for over 12 years, stated he was outgoing and hardworking prior to joining the Marines.  She also stated she observed significant changes in him following his discharge.  

Throughout the period on appeal, the Veteran's outpatient treatment notes show he has exhibited extreme difficulty with social interactions.  On several occasions, his treatment notes indicate the Veteran has exhibited a considerably flattened affect.  This was also displayed during his May 2015 Board hearing, where the Veteran's girlfriend provided most of the answers to the questions asked.  The Board observes this manifestation was also noted during his physical evaluation board psychiatric assessment.  The Veteran underwent a VA mental disorders examination in December 2014.  At that time, the examiner diagnosed the Veteran with cognitive and social anxiety disorders.  In sum, the examiner stated the Veteran's psychiatric disabilities caused deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner indicated the Veteran avoids social settings, experiences panic in crowds and suffers from short term memory loss.  The examiner also noted several additional manifestations, including depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty adapting to stressful circumstances to include work and work like settings.   

Further, the Board notes the Veteran underwent VA examinations in August 2009 and December 2014 to assess his lower extremity neurological impairments.  The reports of these examinations consistently show lower extremity motor deficits.  In sum, the Veteran was noted to have 4/5 motor strength in his legs, and 3/5 in his feet during his August 2009 examination.  The examiner also reported a symmetrically decreased ankle jerk during deep reflex testing.  Further, the Veteran was diagnosed with a right foot drop during his August 2009 examination.  During his December 2014 examination, the Veteran reported a generalized weakness of the lower extremities.  The examiner noted the Veteran's need for bilateral ankle/foot orthotics (AFOs) "for drop foot."  Examination again revealed significant motor weakness in both feet.  

Although the Board notes the Veteran was able to obtain an associate degree during the appeal period, his girlfriend stated the Veteran required extensive help to obtain his degree from family members and his professors.   

In sum, the Board is satisfied that the service-connected disabilities have been so severe throughout the period of the claim as to render the Veteran unable to maintain any form of substantially gainful employment consistent with his education and occupational background.  The evidence shows that prior to joining the Marine Corps, the Veteran had worked in jobs that primarily involved manual labor.  The Veteran's significant lower extremity impairments that presently cause bilateral foot drop would preclude such employment.  Although the Veteran has obtained an associate degree, and as such could potentially find employment in a less labor intensive profession, the Board notes his cognitive and social anxieties are of sufficient severity as to render any employment in a sedentary profession impracticable.  Accordingly, a TDIU is warranted.  


ORDER

Entitlement to a TDIU is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.


REMAND

By way of a January 2015 letter, the RO granted the Veteran entitlement to dependency benefits, effective from September 1, 2014.  In a February 2015 rating decision, the RO continued the previously assigned ratings for the motor weakness in the Veteran's lower extremities.  In March 2015, the Veteran submitted a notice of disagreement (NOD) relative to the effective date assigned for dependency benefits, as well as the ratings assigned for his lower extremity disabilities.  To date, the RO has not issued the Veteran a statement of the case (SOC) in response to this NOD.  Because the NOD placed these issues in appellate status, the case must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is REMANDED to the RO for the following actions:

An SOC addressing entitlement to a rating in excess of 40 percent for loss of use of right lower extremity, status post Guillain-Barre syndrome, a rating in excess of 20 percent for  motor weakness, left lower extremity, status post Guillain-Barre syndrome, and an effective date earlier than September 1, 2014, for the grant of dependency benefits should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to these issues, the RO should ensure that all indicated development is completed before the case is returned to the Board. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


